Citation Nr: 1236365	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-21 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a heart disorder and/or costochondritis, previously claimed as chest pain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel
INTRODUCTION

The Veteran served on active duty from September 1987 to January 1988 and from October 1990 to April 1991, with additional service in the Reserves.

In March 2010, the Veteran testified at a video conference Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims file.

This matter comes properly to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Little Rock, Arkansas (RO).  

In June 1994, the Veteran submitted a claim of entitlement to service connection for a heart disorder, which was denied in an April 1995 rating decision.  Therein, the RO determined that the Veteran's claim was "not well grounded" because the evidence of record did not demonstrate a then current diagnosis.  The Veteran was issued notice of the rating decision and notice of his appellate rights, but he did not appeal.  As such, the April 1995 rating decision is final based on the evidence then of record.

In November 2002, the Veteran submitted a claim of entitlement to service connection for "chest pain," that was captioned and evaluated as inflammation of the substernum, previously claimed as costochondritis, to include as due to an undiagnosed illness.  After this claim was denied in a September 2003 rating decision, the Veteran perfected an appeal.  In September 2007, the Board denied the Veteran's claim, finding that there was no then current diagnosis that was manifested by inflammation of the substernum, and no evidence that inflammation of the substernum was a manifestation of a chronic undiagnosed condition.

In July 2008, the Veteran submitted a claim to reopen the issue of entitlement to service connection for "chest pain," which was captioned and evaluated as costochondritis.  Subsequent to a December 2008 rating decision wherein the Veteran's claim to reopen was denied, the Veteran perfected an appeal.  In February 2011, the Board remanded the Veteran's claim, finding that notice provided to the Veteran did not comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, pursuant to the Veteran's July 2008 claim to reopen, the RO sent the Veteran notice in July 2008 wherein it advised him that his service connection claim for costochondritis (claimed as chest pain) was denied because his "costochondritis condition was not incurred in or caused by the service."  As discussed above, this was not the basis for the denial of the Veteran's claim in the September 2007 Board decision.  Consequently, the Board remanded the Veteran's claim in order for the RO to send notice to the Veteran wherein it clarified "what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial of his claim."  Further, the Board specifically directed the RO to notify the Veteran that he needed to "submit evidence showing that he has a current diagnosis of costochondritis or chronic manifestations of an undiagnosed disability and that the disability is related to his military service."

Following the Board's February 2011 remand, the RO sent the Veteran a notice letter in March 2011.  Therein, the RO erroneously informed the Veteran that the last final denial of his claim of entitlement to service connection for costochondritis was in September 2003, and that the basis of the denial was that his condition "neither occurred in nor was caused by service.  Therefore the evidence [he] submit[s] must be new and related to his fact."  The RO then maintained the denial of the Veteran's claim in an August 2011 supplemental statement of the case.  Prior to remitting the Veteran's claim to the Board, the RO observed that the March 2011 letter to the Veteran was insufficient.  The RO then issued the Veteran a "correction" letter in October 2011.  Therein, the RO again erroneously informed the Veteran that the last final denial of the Veteran's claim was in September 2003, and that the basis of the denial was that his costochondritis "neither occurred in nor was caused by service."

Despite the Board's specific guidance as to the bases for denying the Veteran's claim in the September 2007 Board decision, the RO did not convey the correct information to the Veteran in either the March 2011 letter or the October 2011 letter.  Consequently, the Board finds that the RO failed to substantially comply with the February 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998)(holding that, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

With this said, however, in support of his July 2008 claim to reopen, the Veteran submitted numerous VA treatment records demonstrating complaints of "chest pain."  These treatment records included ongoing diagnoses of and treatment for coronary artery disease, for which the Veteran eventually underwent a coronary artery bypass graft on August 21, 2007.  Although there was some evidence that the Veteran's chest pain was not cardiological in nature, the vast majority of the treatment records associated the Veteran's chest pain with his coronary artery disease.  Indeed, following the August 21, 2007 coronary artery bypass graft, the Veteran denied experiencing further chest pain, suggesting that the coronary artery bypass graft served to resolve the Veteran's chest pain.  Additionally, during the March 2010 Board hearing, the Veteran's representative requested the undersigned Veterans Law Judge to interpret the Veteran's July 2008 claim broadly, to include chest pain as a manifestation of an undiagnosed condition and cardiological disorders.  

Generally, the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  See Brokowski v. Shinseki, 23 Vet App 79 (2009) citing Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Based on the evidence submitted in support of the Veteran's July 2008 claim and the representative's request that the Veteran's July 2008 claim be interpreted broadly, to include cardiological disorders, the Board finds that the Veteran's July 2008 claim to reopen was not limited to the issue of entitlement to service connection for costochondritis, but also included a claim to reopen the issue of entitlement to service connection for a heart disorder.  As such, the Board has re-captioned the Veteran's claim as seen on the title page above and it will be addressed as such herein.

Although the Board found above that the RO did not substantially comply with the February 2011 remand directives, compliance therewith is now moot as the Board is reopening the Veteran's claim herein.  Stegall, 11 Vet. App. at 271.  As such, a remand is not required in order for the RO to provide the Veteran's notice as to the bases for the prior final denials of his claim.

The issue of entitlement to service connection for a heart disorder and/or costochondritis, previously claimed as "chest pain," will be address in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In April 1994, the RO denied the Veteran's original claim of entitlement to service connection for heart disorder.  Although provided notice of this rating decision, the Veteran did not perfect an appeal thereof. 

2.  In September 2007, the Board denied the Veteran's original claim of entitlement to service connection for costochondritis or inflammation of the substernum, claimed as chest pain.

3.  Evidence received since the April 1994 rating decision and September 2007 Board decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for a heart disorder and/or costochondritis.


CONCLUSION OF LAW

New and material evidence has been submitted since the April 1994 rating decision and September 2007 Board decision, and the Veteran's claim for service connection for a heart disorder and/or costochondritis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a heart disorder and/or costochondritis because the Board is reopening the claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from September 1987 to January 1988 and from October 1990 to April 1991, with additional service in the Reserves.  In June 1994, the Veteran submitted a claim of entitlement to service connection for a heart disorder, which was denied in an April 1995 rating decision.  Although the Veteran received notice of this decision and notice of his appellate rights, he did not perfect an appeal.

In November 2002, the Veteran submitted a claim of entitlement to service connection for "chest pain," which was ultimately evaluated as inflammation of the substernum.  After this claim was denied in a September 2003 rating decision, the Veteran perfected an appeal.  In September 2007, the Board denied the Veteran's claim.

In July 2008, the Veteran submitted a claim to reopen the issue of entitlement to service connection for "chest pain."  As discussed in the Introduction, the Board determined that the Veteran's July 2008 claim will now be captioned and evaluated as a claim to reopen the issue of entitlement to service connection for a heart disorder and/or costochondritis.  Consequently, the Board must address whether the Veteran has submitted new and material since the April 1995 rating decision and/or the September 2007 Board decision.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Although the RO found that no new and material evidence had been submitted to reopen the Veteran's claim, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the April 1995 rating decision and September 2007 Board decision are the last final disallowances with respect this claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's service connection claim  should be reopened or reconsidered and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

According to the April 1995 rating decision, the Veteran's claim of entitlement to service connection for a heart disorder was denied because it was "not well grounded."  In rendering this decision, the RO acknowledged that, during a May 1994 physical examination, an electrocardiogram revealed flipped T-waves.  Further, during the examination and immediately after undergoing pulmonary function testing, the Veteran complained of substernal chest pain.  The Veteran was then taken to a hospital and, upon admission, he was without complaints or chest pain.  Ultimately, a myocardial infarction was ruled out, and the diagnosis was atypical chest pain.  During a subsequent VA examination, the Veteran exhibited no symptoms of heart disease, and an examination of his cardiovascular system was normal.  The Veteran did not otherwise submit evidence of a then current diagnosis of a heart disorder.  Consequently, the RO determined that the evidence of record did not include a then current diagnosis of a heart disorder and, thus, denied the Veteran's claim.

In September 2007, the Board re-captioned the Veteran's November 2002 claim as entitlement to service connection for inflammation of the substernum.  The Board denied the Veteran's claim, finding that the Veteran's service treatment records did not demonstrate complaints of or treatment for inflammation of the substernum.  Although the Board observed that May 1994 VA outpatient treatment records demonstrated that the Veteran complained of substernal chest pain, after testing, he was deemed cardiologically normal; the diagnosis was atypical chest pain.  The Board also acknowledged abnormal results from April and May 2001 electrocardiograms.  Ultimately, the Board concluded that the Veteran's inflammation of the substernum was not attributable to either an undiagnosed illness or a known clinical diagnosis and, thus, denied his claim.

Pursuant to his July 2008 claim to reopen, the Veteran submitted numerous treatment reports demonstrating complaints of chest pain that ultimately resulted in diagnoses of coronary artery disease.  However, some of these reports suggested that the Veteran's chest pain might not be cardiological in nature.  As a consequence of his coronary artery disease, the Veteran underwent a coronary artery bypass graft on August 21, 2007.  Following this operation, the Veteran denied experiencing chest pain.  Since the operation, VA treatment reports included ongoing diagnoses of coronary artery disease, status post coronary bypass graft.

Given that the Veteran's June 1994 and November 2002 claims were denied at least in part because the evidence did not include then current diagnoses, based on the above, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a heart disorder and/or costochondritis.  In determining that the evidence submitted since the April 1995 rating decision and September 2007 Board decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.  As such, the Veteran's claim of entitlement to service connection for a heart disorder and/or costochondritis, previously claimed as chest pain, is reopened.

The evidence of record did not include an opinion addressing whether the Veteran's current coronary artery disease, status post coronary artery bypass graft, was incurred in or due to his active duty service.  As such, a remand is required in order to afford the Veteran a VA examination.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a heart disorder and/or costochondritis, previously claimed as chest pain, is reopened, and to this extent only, the appeal is granted.


REMAND

Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed above, the Veteran submitted a variety of VA treatment reports wherein a diagnosis of coronary artery disease and coronary artery disease, status post coronary artery bypass graft, were rendered.  In addition to the May 1994 VA outpatient treatment records discussed above, a November 1992 report of medical history demonstrated that the Veteran endorsed experiencing "pain or pressure in [his] chest."  As such, the Board finds that there is an indication that the Veteran's current coronary artery disease, status post coronary artery bypass graft, may be related to his military service.  However, the evidence of record did not include a competent opinion wherein this issue was addressed.  Consequently, in order to satisfy VA's duty to assist, the Board finds that a remand is necessary in order to afford the Veteran a VA examination.  Id.; see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination to determine whether any current heart disorder, including, but not limited to, coronary artery disease, was incurred in or due to the Veteran's military service.  The examiner must also ascertain the presence of costochondritis and/or substernum inflammation and, if so, whether either/both was/were incurred in or due to the Veteran's military service.  The examiner must contemporaneously review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and the Veteran's assertions.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The RO must review the resulting examination reports to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, to include all relevant evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


